ORDER
STEPHENS, Chief Justice.
Petitioner has filed a motion styled “Motion for Final Judgment,” requesting this Court to take two actions.
First, petitioner moves this Court to enter an Order setting aside so much of our decision in Shapero v. Kentucky Bar Ass’n, Ky., 726 S.W.2d 299 (1986), as adopts Model Rule 7.3 “as the law of this Commonwealth.” Id. at 301. The Opinion of the United States Supreme Court, 486 U.S.-, 108 S.Ct. 1916, 100 L.Ed.2d 475 (1988), reversing our approval of Ethics Opinion E-310 is the law in this matter. It is both unnecessary and inappropriate for us to take any further action.
Petitioner also requests we approve his targeted direct mail advertisement, or, in the alternative, remand the matter of approval for reconsideration by the Kentucky Attorneys Advertising Commission. The reasons we have not so acted are set out in Shapero v. Kentucky Bar Ass’n, 763 S.W. 2d 126, rendered January 19, 1989. Petitioner sought review in our Court of Ethics Opinion E-310. He did not appeal the Advertising Commission’s disapproval of the submitted letter as provided for in SCR 3.135(8). The issue of approval has never been before this Court. Therefore, approval or remand to the Advertising Commission is inappropriate.
Petitioner Shapero’s motion is denied.
All concur.